DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 6 are objected to because of the following informalities:  
In claim 1 line 7, “a plurality of the segment conductors” should be “the plurality of segment conductors.”
In claim 3 lines 4, 8 and 10, “the slot” should be “the slots.”
In claim 6 line 9, “recess/projection portions” should be “recessed/projection portions.”
In claim 6 line 7, “the slot” should be “the slots.”
In claim 6 line 11, “the slot” should be “the slots.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Dolle et al. (DE 10 2015 225 585 A1) in view of Sugawara (JP 2011-205834 A).
Regarding claim 1, Dolle teaches a method of manufacturing a rotary electric machine armature (FIG 1) that includes a cylindrical armature core (200) in which a plurality of slots (202, 203) that extend in an axial direction (201) are disposed in a circumferential direction and a coil (100) wound around the armature core (200), the slots (202, 203) having respective radial openings (216) that open in a radial direction (207), and the coil (100) being formed by joining a plurality of segment conductors (101-103) to each other, the method comprising:

a regulation member (through insulator 150) regulating movement of the conductor side portions (105, 106, 108, 109) in the radial direction
inserting, when the segment conductor (101-103), among the plurality of segment conductors (101-103), the crossover portion (104, 110) of which is disposed on one side (205) in the axial direction (201) with respect to the armature core (200), is defined as a first segment conductor (101, 103) and the segment conductor, the crossover portion (107) of which is disposed on the other side (204) in the axial direction (201) with respect to the armature core (200), is defined as a second segment conductor (102), at least either the conductor side portions (105, 109) of the first segment conductor (101, 103) or the conductor side portions (106, 108) of the second segment conductor (102) into the slots (202, 203) such that the facing surface (113, 116) of one of the joint portions (111, 112) of the first segment conductor (101, 103) and the facing surface (114, 115) of one of the joint portions (111, 112) of the second segment conductor (102) face each other (FIG 2), the inserting being performed after arranging the regulation member (15); and

the inserting includes the regulation member (150) regulating movement of the conductor side portions (105, 106, 108, 109) in the radial direction (207) until the facing surface (113, 116) of one of the joint portions (111, 112) of the first segment conductor (101, 103) and the facing surface (114, 115) of one of the joint portions (111, 112) of the second segment conductor (102) face each other.

    PNG
    media_image1.png
    667
    536
    media_image1.png
    Greyscale

Dolle fails to teach arranging the regulation member that has a regulation surface disposed in accordance with a position, in the radial direction, of the conductor side 
the regulation surface of the regulation member regulating movement of the conductor side portions.
Sugawara teaches the regulation member (51) that has a regulation surface disposed in accordance with a position, in the radial direction (R), of the conductor side portion (31) positioned most on a side of the radial openings, the regulation surface regulating movement of the conductor side portions (31) in the radial direction (R),
the regulation surface of the regulation member regulating movement of the conductor side portions (31).

    PNG
    media_image2.png
    619
    406
    media_image2.png
    Greyscale


Regarding claim 2/1, Dolle in view of Sugawara was discussed in claim 1. Dolle further teaches the inserting includes inserting both the conductor side portions (105, 109) of the first segment conductor (101, 103) and the conductor side portions (106, 108) of the second segment conductor (102) into the slots (202, 203) from both sides in the axial direction; and
the joining includes joining the joint portions (111, 112) of the first segment conductor (101, 103) and the joint portions (111, 112) of the second segment conductor (102) to each other in the slots (202, 203).
Regarding claim 3/1, Dolle in view of Sugawara was discussed above in claim 1. Dolle further teaches a length obtained by multiplying the number of the conductor side portions (104, 105, 108, 109) which are arranged in the radial direction (207) in the slot (202, 203) by a thickness of one conductor side portion in the radial direction (207) is defined as an in-slot conductor thickness (six conductors thick).
Dolle fails to teach the arranging of the regulation member includes arranging the regulation surface at a position which is located away from an inner wall surface of the 
Sugawara teaches the arranging of the regulation member (51) includes arranging the regulation surface at a position which is located away from an inner wall surface (211) of the slot (21) on an opposite side from a side of the radial openings toward the radial openings by the in-slot conductor thickness or more (six conductors thick), and at which the regulation surface is housed in the slot (21; FIG 6).
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Dolle to incorporate Sugawara to teach the arranging of the regulation member includes arranging the regulation surface at a position which is located away from an inner wall surface of the slot on an opposite side from a side of the radial openings toward the radial openings by the in-slot conductor thickness or more, and at which the regulation surface is housed in the slot, for the advantages of firmly fixing the conductors together to prevent partial discharge in the stator slot.
Regarding claim 5/1, Dolle in view of Sugawara was discussed above in claim 1. Dolle fails to teach moving the regulation surface toward an opposite side from a side of the radial openings in the radial direction, the regulation surface moving step being performed after the inserting and before the joining.
Sugawara teaches moving the regulation surface toward an opposite side (211) from a side of the radial openings in the radial direction (R), the regulation surface moving step being performed after the inserting and before the joining (the conductors 

    PNG
    media_image3.png
    79
    1074
    media_image3.png
    Greyscale

Regarding claim 7/1, Dolle in view of Sugawara was discussed above in claim 1. Dolle further teaches the joining includes joining the joint portions (111, 112) of the first segment conductor (101, 103) and the joint portions (111, 112) of the second segment conductor (102) to each other while the regulation member (150) is regulating movement of the conductor side portions (105, 106, 108, 109) in the radial direction (207).
Regarding claim 8/1, Dolle in view of Sugawara was discussed above in claim 1. Dolle fails to teach the regulation surface is formed so as to face an object region which is an entire region or a part of a region, in the axial direction, of both the conductor side portions of the first segment conductor and the conductor side portions of the second segment conductor, and is shaped along a surface of the object region that faces the regulation surface.
Sugawara teaches the regulation surface is formed so as to face an object region which is an entire region or a part of a region, in the axial direction, of both the conductor side portions of the first segment conductor (31; FIG 4) and the conductor side portions of the second segment conductor (31), and is shaped along a surface of the object region that faces the regulation surface.
While Sugawara fails to teach a first segment conductor and a second segment conductor, Sugawara’s regulation member is incorporated into Dolle to be used to keep the first and second segment conductors of Dolle in place.

Regarding claim 9/1, Dolle in view of Sugawara was discussed above in claim 1. While Sugawara does not teach joint portions of a first segment conductor and joint portions of a second segment conductor, Sugawara does teach the regulation surface faces the entire conductor portion (31) within the slot (21; FIG 4). Thus, Dolle in combination with Sugawara’s regulation member would teach the limitations of claim 9, where the regulation surface is formed so as to face both the joint portions of the first segment conductor and the joint portions of the second segment conductor.
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Dolle to incorporate Sugawara to teach the regulation surface is formed so as to face both the joint portions of the first segment conductor and the joint portions of the second segment conductor, for the advantages of firmly fixing the conductors together to prevent partial discharge in the stator slot.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Dolle et al. (DE 10 2015 225 585 A1) in view of Sugawara (JP 2011-205834 A) as applied to claim 1 above, and further in view of Langlard (US 2017/0040859).
Regarding claim 6/1, Dolle in view of Sugawara was discussed above in claim 1.  Dolle in view of Sugawara fails to teach the joint portions of the first segment conductor and the joint portions of the second segment conductor have respective radially recessed/projecting portions to be meshed with each other in the radial direction; 
a length obtained by multiplying the number of the conductor side portions which are arranged in the radial direction in the slot by a thickness of one conductor side -5-New U.S. Patent Application portion in the radial direction is defined as an in-slot conductor thickness, and a depth of meshing of the radially recess/projection portions is defined as a meshing depth; 
the arranging of the regulation member includes arranging the regulation surface at a position which is located away from an inner wall surface of the slot on an opposite side from a side of the radial openings toward the radial openings by a length obtained by adding the meshing depth to the in-slot conductor thickness or more, and at which the regulation surface is housed in the slot.
Langlard teaches the joint portions of the first segment conductor (19) and the joint portions of the second segment conductor (25) have respective radially recessed/projecting portions (39) to be meshed with each other in the radial direction; 
a length obtained by multiplying the number of the conductor side portions (20, 21, 26, 27) which are arranged in the radial direction in the slot (15) by a thickness of one conductor side -5-New U.S. Patent Applicationportion in the radial direction is defined as an in-slot conductor 
the arranging of the regulation member (38a, 38b) includes arranging the regulation surface at a position which is located away from an inner wall surface (15b) of the slot (15) on an opposite side from a side of the radial openings (18) toward the radial openings (18) by a length obtained by adding the meshing depth to the in-slot conductor thickness or more (the regulation member 38a, 38b are placed further away than the in-slot conductor thickness and the meshing depth due to the insulation 19a), and at which the regulation surface is housed in the slot (15).

    PNG
    media_image4.png
    329
    499
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Dolle in view of Sugawara to incorporate Langlard to teach the joint portions of the first segment conductor and the joint portions of the second segment conductor have respective radially recessed/projecting portions to be meshed with each other in the radial direction; a length obtained by multiplying the .

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4/1, the specific limitation of “the regulation surface (11) has a guide inclined surface (12) on each of both sides of the regulation surface (11) in the axial direction; and the guide inclined surfaces (12) are formed so as to be directed toward the radial openings (21a) as the guide inclined surfaces (12) extend away from each other” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record. 

    PNG
    media_image5.png
    457
    484
    media_image5.png
    Greyscale

The closest prior art Sugawara teaches a regulation member (51) with a regulation surface, but fails to teach the regulation surface with inclined surfaces which extend away from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834